993 So.2d 1126 (2008)
Clarence ALLEN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-0621.
District Court of Appeal of Florida, First District.
October 29, 2008.
Clarence Allen, pro se, Appellant.
*1127 Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
Prior report: 814 So.2d 1029.
PER CURIAM.
The appellant seeks review of the circuit court's order summarily denying several motions for postconviction relief. The denial of the appellant's first and third claims from his January 8, 2004, motion, and the claims in his June 18, 2004, June 21, 2006, and August 10, 2006, pleadings is affirmed without further discussion. The remaining claims in the January 8, 2004, motion were deemed facially insufficient and, in accordance with Spera v. State, 971 So.2d 754 (Fla.2007), we reverse and remand for the circuit court to allow the appellant an opportunity to amend those claims within a reasonable period of time.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
KAHN, WEBSTER, and VAN NORTWICK, JJ., concur.